Citation Nr: 1534626	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, as a result of a myocardial infarction, to include as due to in-service herbicide exposure, and as secondary to the service-connected Type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to October 25, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, to include a tour in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

In July 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a January 2013 rating decision, the RO granted a TDIU, effective October 25, 2012.  As the grant did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed in part, using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU prior to October 25, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current heart disorder, and there is no probative evidence of a myocardial infarction during the current appeal period.


CONCLUSION OF LAW

A heart disorder or myocardial infarction was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2008 letter, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the July 2008 letter. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded a VA examination in July 2008 for his claimed myocardial infarction.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for myocardial infarction.

As noted above, the Board remanded the case in July 2012, to obtain SSA records, updated VA treatment records and updated private treatment records, as well as a VA examination with an opinion on the effect of the Veteran's service-connected disabilities on his employability.  SSA records were obtained and efforts were made to obtain any additional outstanding medical records.  Furthermore, the Veteran was afforded another VA examination in October 2012. The remand instructions were thereby complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Service treatment records are negative for any evidence of heart problems or a myocardial infarction (heart attack) during service or at the time of the Veteran's discharge.

The post-service medical evidence of record, including VA treatment records dated from November 2002 to the present, and private treatment records from Rickman Family Medical Center, Dr. J. C., and Dr. L. M., dated from December 1987 to November 2005, are also negative for any evidence of a diagnosed heart disorder, heart disease, or a heart attack.  VA treatment records show that the Veteran was seen in March 2007, complaining of chest pain.  He underwent a symptom limited, suboptimal Bruce protocol stress test, which was clinically negative for ischemia.  He also had a Cardiolite perfusion scan, which was negative for ischemia or infarct (heart attack).  Follow-up in Primary Care in May 2007 showed testing was normal.  Cardiology consult in June 2007 showed no chest pain in three weeks and stress perfusion study was normal.  Assessment was history of chest pains.  Report dated November 2008 showed no history of cardiac disease.  In November 2010, the Veteran was seen after a reported black out.  EKG revealed normal sinus rhythm, with no changes consistent with ischemia or infarction.  Additional diagnostic testing revealed transient confusional state, rule out transient ischemic attack, resolved.  Follow-up reports indicate that he may have had a hypoglycemic episode.  There was no evidence of a myocardial infarction.  

The Veteran was afforded a VA examination in July 2008.  He reported a history of chest pains for approximately three or four years and claimed that he went for an evaluation at the VA Medical Center in Murfreesboro, where he was told that his EKG showed an old heart attack.  He denied any other hospitalizations for heart problems, chest pains, or other cardiac symptoms.  The examiner noted that a nuclear stress test conducted in July 2007 was normal, and stated that there were no medical records indicating any known heart disease.  It was also noted that the Veteran never had a cardiac catheterization.  Clinical cardiac examination was normal.  The examiner concluded that the Veteran had a history of chest pains, which resolved.  No diagnosis of myocardial infarction or ischemic heart disease was made.  

In an August 2008 statement, M.T.C., MD, the Veteran's private physician states that he had been treating the Veteran on and off for 20 years, for disabilities, including hearing loss, tinnitus and diabetes mellitus, type 2, which was a risk factor and indirect cause of his myocardial infarction.  However, Dr. C. has failed to provide any clinical documentation showing treatment for a myocardial infarction or any other heart disorder, to support his claim.  Therefore, in light of the clinical evidence showing no evidence of a past or present myocardial infarction or heart condition, the Board finds that his statement is not probative evidence of a current heart disorder or myocardial infarction at any time during the appeal period.

The Board also notes that Social Security Administration (SSA) records show that the Veteran was determined to be disabled and awarded disability benefits as of September 1, 2006, for several disabilities, including chronic obstructive pulmonary disease, depression, obesity, myocardial infarction, and his service-connected post-traumatic stress disorder (PTSD) and diabetes mellitus.  However, once again, although the Veteran's reports of a history of myocardial infarction are located in the record, there are no clinical medical records showing actual treatment for a myocardial infarction or any other heart disorder associated with the claims file.  As such, the Board finds that the SSA determination is not probative evidence of a current heart disorder or myocardial infarction at any time during the appeal period, i.e. since February 2008.

With regard to the competency of lay assertions of a diagnosis, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the present case, the Veteran is not competent to diagnose a myocardial infarction, as it takes clinical testing and appropriate training in interpreting that testing and analyzing symptoms to render such  a diagnosis. Moreover, the Veteran has not reported a contemporaneous diagnosis of a myocardial infarction during the period since he filed his claim, he reported he was told he had an old heart attack by the Murfreesboro VAMC before he filed his claim, but has not reported one since February 2008. Finally, there is no evidence that his reported symptoms of chest pain have been diagnosed as a myocardial infarction or any other heart condition. In fact, clinical testing has ruled these diagnoses out.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, while the Veteran has reported a history of myocardial infarction, there is no confirmation in the evidence that the Veteran has, or has ever had, a myocardial infarction (heart attack) or any other heart disorder during the pendency of the appeal.  In the absence of proof of a current disability at some point during the appeal period, there is no valid claim of service-connection.  

In light of the absence of any competent evidence of a myocardial infarction or any other heart disorder during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a heart disorder, due to a myocardial infarction is denied.


REMAND

The Veteran has been granted a TDIU as of October 25, 2012.  See January 2013 rating decision.  Therefore, the issue of entitlement to a TDIU from October 25, 2012 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the Veteran has reported that he has been unemployable due to his service-connected disabilities since August 31, 2006, and he has met the scheduler criteria for entitlement to TDIU since March 8, 2007.  

The evidence of record regarding whether the Veteran's service-connected disabilities ( post-traumatic stress disorder, type II diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity) rendered him unemployable prior to October 25, 2012, is conflicting .  In this regard, as noted above, evidence from the Social Security Administration (SSA) shows that he was determined to be disabled and awarded disability benefits as of September 1, 2006, for several disabilities, including chronic obstructive pulmonary disease, depression, obesity, myocardial infarction, and his service-connected post-traumatic stress disorder (PTSD) and diabetes mellitus.  During VA examination in December 2007, the Veteran reported that he was not hirable because of medical conditions, especially his chronic obstructive pulmonary disease.  During a VA PTSD examination in February 2008, the Veteran denied any performance problems in his work history and his symptoms were described as moderate, resulting in mild to moderate impairment.  The Veteran's last employer, Livingston, Tennessee, Sheriff's Department reported on VA Form 21-4192 in March 2008 that the Veteran's employment was only terminated due to a change in administration.  There was no mention of termination due to his service-connected disabilities.  During VA examination in July 2008, it was noted that the Veteran's diabetes was controlled by oral medications, and that he used diabetic shoes for neuropathy and there was no loss of sensation from the mid-calf down.  The examiner opined that the Veteran's diabetes and neuropathy would interfere with standing, but would not cause interference with more sedentary type of employment.  As noted above, in an August 2008 statement, M.T.C., MD, the Veteran's private physician states that he had been treating the Veteran on and off for 20 years, for disabilities, including hearing loss, tinnitus and diabetes mellitus, type 2, and that the Veteran's service-connected disabilities prohibit him from gaining and maintaining substantial gainful employment.  However, Dr. C. did not provide a rationale for his opinion and also failed to provide any clinical documentation to support his claim.  Therefore, his opinion lacks probative value.

There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to October 25, 2012.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the discrepancy described above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to October 25, 2012, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to October 25, 2012.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Based on a review of the claims file, the examiner must, for the period prior to October 25, 2012, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


